IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,249



                   EX PARTE QUILLON AKMON BROWN, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 25298-B IN THE 3 RD JUDICIAL DISTRICT COURT
                         FROM ANDERSON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated

kidnapping, and originally received ten years’ deferred adjudication community supervision. His

guilt was later adjudicated, and he was sentenced to twenty-five years’ imprisonment.

        Applicant contend, inter alia, that he was denied the opportunity to appeal, because the trial

court did not appoint appellate counsel to represent him, despite his indigence, and did not rule on

his pro se notice of appeal. We remanded this application to the trial court for findings of fact and
                                                                                                        2

conclusions of law.

          The trial court has determined that neither Applicant’s pro se notice of appeal nor his

affidavit of indigence were ruled upon by the trial court. The trial court has also determined that

despite the fact that Applicant was indigent at the time of his attempted appeal, no appellate counsel

was appointed. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time

appeal of the judgment of conviction in Cause No. 25298-B from the 3rd Judicial District Court of

Anderson County. Applicant is ordered returned to that time at which he may give a written notice

of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits

shall be calculated as if the sentence had been imposed on the date on which the mandate of this

Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative

steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: October 28, 2009
Do Not Publish